J. B. McPPIERSON, Circuit Judge.
[1] The opinion of the District Judge in this case is reported in 216 Fed. at page 916. We recognize the desirability of deciding the conflict of opinion in this circuit on the point in dispute (Re Codori [D. C.] 207 Fed. 784), and we regret that this record presents no reviewable question. Section 24b does not require us to revise every interlocutory order that may affect the course of a bankruptcy proceeding, whatever the nature or scope of the order may be; and we need hardly add that it is not part óf our duty to answer questions, unless they arise in a proper appellate proceeding. Under section 24b we can only be asked to review such orders or decrees when they have a certain degree of definiteness and finality. Moreover, there must always be numerous minor matters of administration in which the District Court should be allowed to exercise a sound' discretion that will ordinarily not be disturbed.
*814[2] In the case before us the court has taken no positive, affirmative, step in the cause, and has done nothing to affect definitely the rights of the petitioner. The record discloses merely an order by the District Judge reversing an order of the referee that confirmed a sale of the bankrupt’s property, thus leaving the property still in the hands of the trustee. Collier (9th Ed.) 530; Black, § 52; Sturgiss v. Corbin (C. C. A., 4th Circ.) 141 Fed. 1, 72 C. C. A. 179.
In our opinion we are not called upon to revise such an order; and, as we do not revise reasons, unless they are connected with a reviewable order, the petition must be dismissed, at the costs of the petitioner.
It is so ordered.